DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendments and Remarks filed on 09/20/2021

Response to Arguments
Applicant’s remarks and amendments filed 09/20/2021 have been fully considered. In response, to the Amendments and Remarks, all rejections and objections have been withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a chassis for mounting cameras as recited in “wherein the first top wall and the first set of side walls define a first cavity for receiving at least a portion of a first camera, such that the first chassis portion partially encases the first camera when the first camera is mounted to the chassis;

a second chassis portion, comprising:
a second top wall defining a second aperture;
and a second set of side walls that extend from the second top wall; 
wherein the second top wall and the second set of side walls define a second cavity for receiving at least a portion of a second camera, such that the second chassis portion partially encases the second camera when the second camera is mounted to the chassis; and
an interior side wall, located between the first cavity and the second cavity, that is shared by the first chassis portion and the second chassis portion” as combined with other limitations in claim 1. 

Regarding independent claims 8, 16 and 20 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a system or a method of manufacturing a chassis or a deice comprising a first camera; a second camera; a stiffener that at least partially encases the first camera; and a chassis as recited in “a first set of side walls that extend from the top wall, at least one side wall that comprises a respective first portion having a respective first wall thickness and a respective second portion having a respective second wall thickness, the first and 
wherein the first top wall and the first set of side walls define a first cavity within which at least a portion of the first camera is disposed, such that the first chassis portion partially encases the first camera; and
a second chassis portion, comprising: 
a second set of side walls that extend from the second top wall;
wherein the second top wall and the second set of side walls define a second cavity within which at least a portion of the second camera is disposed, such that the second chassis portion partially encases the second camera” as combined with other limitations in claims 8, 16 and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PADMA HALIYUR/Primary Examiner, Art Unit 2698